DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/24/22. The traversal is on the ground(s) that the inventions are obvious variants of one another and are not patentably distinct.  This is not found persuasive because there is no discussion of transmittance with regard to the protrusions of Invention I and there is also the addition of a shielding unit overlapping with the protrusion; therefore, there is no indication that it would be obvious to have a low transmittance of the protrusions themselves in Invention I. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US Publication No.: US 2022/0260886 A1, “Lee”).
Regarding Claim 1, Lee discloses an electronic device (Figure 16), comprising:
A display panel (Figure 16, display panel 400); and
A viewing angle control unit disposed opposite to the display panel (Figure 16, viewing angle control unit 200; Paragraph 0076), wherein
The viewing angle control unit comprises:
A first substrate (Figure 16, first substrate 210);
A second substrate disposed opposite to the first substrate (Figure 16, second substrate 270);
A plurality of protrusions disposed between the first substrate and the second substrate (Figure 16, plurality of protrusions 250); and
A plurality of shielding units disposed between the first substrate and the second substrate and disposed corresponding to the plurality of protrusions (Figure 16; Figure 14, as annotated below, shielding units 281), wherein
One of the plurality of shielding units forms a first projection on the first substrate, one of the plurality of protrusions forms a second projection on the first substrate, and the second projection falls within the first projection (Figures 14 and 16, projection of protrusions 250 falls within projection of shielding units 281).


    PNG
    media_image1.png
    372
    616
    media_image1.png
    Greyscale


Regarding Claim 2, Lee discloses the electronic device according to claim 1, wherein the first projection has a first maximum length in a first direction, the second projection has a second maximum length in the first direction, and the first maximum length and the second maximum length satisfy the following formula: 2≥A/a≥1, where A represents the first maximum length, and a represents the second maximum length (Figure 14, annotated below, discloses the maximum length of the first projection of the shielding unit 281 is slightly proportionally larger than the maximum length of the second projection of the protrusion 283, and would satisfy the claimed formula). 

    PNG
    media_image2.png
    372
    616
    media_image2.png
    Greyscale


Regarding Claim 3, Lee discloses the electronic device of claim 2, wherein the first projection has a first maximum length in a first direction, the second projection has a second maximum length in the first direction, and the first maximum length and the second maximum length satisfy the following formula: 2≥A/a>1 (Figure 14, annotated in the rejection of claim 2 above, discloses the maximum length of the first projection of the shielding unit 281 is slightly proportionally larger than the maximum length of the second projection of the protrusion 283, and would satisfy the claimed formula, where A/a would be greater than 1 but less than or equal to 2). 

Regarding Claim 8, Lee discloses the electronic device of claim 1, wherein the display panel includes a plurality of conductive lines (Figure 16, conductive lines TFTL; Paragraph 0120); wherein one of the plurality of shielding units overlaps with one of the plurality of conductive lines in a normal direction of the first substrate (Figure 16, conductive lines TFTL overlap with shielding units 281). 

Regarding Claim 9, Lee discloses the electronic device of claim 8, wherein the plurality of conductive lines comprises a plurality of scan lines, a plurality of data lines or a combination thereof (Paragraph 0120). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claim 4, Lee discloses the electronic device of claim 2, wherein the first projection has a first maximum width in a second direction different from the first direction, the second projection has a second maximum width in the second direction, where B represents the first maximum width and b represents the second maximum width (Figure 14, the first projection of shielding unit 281 has a first maximum width B in a second vertical direction and the second projection of protrusions 283 has a second maximum width b in a second vertical direction).
Lee fails to explicitly disclose that the first and second maximum widths satisfy the following formula: 2≥B/b≥1. However, Lee discloses the general environment of optimizing widths and lengths in order to optimize transmittance control (Lee, Paragraph 0076). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the first and second maximum widths satisfy the following formula: 2≥B/b≥1 is the result-effective variable, and when these widths are optimized to the appropriate values within the specified parameters of a given display device, the recognized results of optimizing transmittance and viewing angle control are realized. While Lee does not directly disclose that the first and second maximum widths satisfy the following formula: 2≥B/b≥1, Lee does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the first and second maximum widths satisfy the following formula: 2≥B/b≥1 for the purpose of enhancing viewing angle control and optimizing transmittance properties. 

Regarding Claim 5, Lee discloses the electronic device of claim 4.
Lee fails to explicitly disclose that the first and second maximum widths satisfy the following formula: 2≥B/b>1. However, Lee discloses the general environment of optimizing widths and lengths in order to optimize transmittance control (Lee, Paragraph 0076). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the first and second maximum widths satisfy the following formula: 2≥B/b>1 is the result-effective variable, and when these widths are optimized to the appropriate values within the specified parameters of a given display device, the recognized results of optimizing transmittance and viewing angle control are realized. While Lee does not directly disclose that the first and second maximum widths satisfy the following formula: 2≥B/b>1, Lee does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the first and second maximum widths satisfy the following formula: 2≥B/b>1 for the purpose of enhancing viewing angle control and optimizing transmittance properties. 

Regarding Claim 6, Lee discloses the electronic device of claim 4, wherein the first direction and the second direction are substantially perpendicular to each other (Figure 14, the first horizontal direction is perpendicular to the second vertical direction). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Asaoka et al (US Publication No.: US 2015/0369972 A1, “Asaoka”).
Regarding Claim 7, Lee discloses the electronic device of claim 1.
Lee fails to disclose that the plurality of protrusions are arranged irregularly.
However, Asaoka discloses a similar device where the plurality of protrusions are arranged irregularly (Asaoka, Figure 4, protrusions 42; Paragraph 0134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protrusions as disclosed by Lee to be arranged irregularly as disclosed by Asaoka. One would have been motivated to do so for the purpose of optimizing light absorbency and light transmittance (Asaoka, Paragraphs 0134-0135). 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Matsushima (US Publication No.: US 2022/0269128 A1).
Regarding Claim 10, Lee discloses the electronic device of claim 1.
Lee fails to disclose that the viewing angle control unit further comprises a liquid crystal layer disposed between the first substrate and the second substrate.
However, Matsushima discloses a similar device where the viewing angle control unit further comprises a liquid crystal layer disposed between the first substrate and the second substrate (Matsushima, Figure 2, viewing angle control unit 1, liquid crystal layer LC2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewing angle control unit as disclosed by Lee to include a liquid crystal layer as disclosed by Matsushima. One would have been motivated to do so for the purpose of turning viewing angle control characteristics on and off thereby controlling transmittance properties (Matsushima, Paragraphs 0060-0062).

Regarding Claim 11, Lee in view of Matsushima discloses the electronic device of claim 10.
Lee fails to disclose that the first substrate is further provided with a first electrode layer, the second substrate is further provided with a second electrode layer, the liquid crystal layer is disposed between the first electrode layer and the second electrode layer, and the first electrode layer and the second electrode layer control orientation of liquid crystal molecules in the liquid crystal layer so as to turn viewing angle control unit function on or off.
However, Matsushima discloses a similar device where the first substrate is further provided with a first electrode layer, the second substrate is further provided with a second electrode layer, the liquid crystal layer is disposed between the first electrode layer and the second electrode layer, and the first electrode layer and the second electrode layer control orientation of liquid crystal molecules in the liquid crystal layer so as to turn viewing angle control unit function on or off (Matsushima, Figure 2, first substrate 40, first electrode layer TE2, second substrate 30, second electrode layer TE1; Paragraphs 0050-0051; Paragraph 0095). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewing angle control unit as disclosed by Lee to include a liquid crystal layer and electrodes as disclosed by Matsushima. One would have been motivated to do so for the purpose of turning viewing angle control characteristics on and off thereby controlling transmittance properties (Matsushima, Paragraphs 0060-0062).

Regarding Claim 12, Lee in view of Matsushima discloses the electronic device of claim 11, wherein a protection layer is further provided between the plurality of shielding units and the second electrode layer (Lee, Figure 14, shielding units 281, protection layer 240, second electrode layer 260). 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song et al (US Publication No.: US 2020/0276750 A1, “Song”).
Regarding Claim 13, Lee discloses an electronic device (Figure 16), comprising:
A display panel (Figure 16, display panel 400); and
A viewing angle control unit disposed opposite to the display panel (Figure 16, viewing angle control unit 200; Paragraph 0076), wherein
The viewing angle control unit comprises:
A first substrate (Figure 16, first substrate 210);
A second substrate disposed opposite to the first substrate (Figure 16, second substrate 270);
A plurality of protrusions disposed between the first substrate and the second substrate (Figure 16, plurality of protrusions 250).
Lee fails to disclose that the optical density of the plurality of protrusions is between 1.8 and 4.2.
However, Song discloses a similar device where the optical density of the plurality of protrusions is between 1.8 and 4.2 (Song, Paragraph 0039 discloses an optical density of about 1.5 to 5, which overlaps with the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of protrusions as disclosed by Lee to have a particular optical density as disclosed by Song. One would have been motivated to do so for the purpose of optimizing transmittance and enhancing viewing angle control features (Song, Paragraph 0039). 

Regarding Claim 14, Lee in view of Song discloses the electronic device of claim 13, wherein the viewing angel control unit further comprises: A plurality of shielding units disposed between the first substrate and the second substrate and disposed corresponding to the plurality of protrusions (Figure 16; Figure 14, as annotated below, shielding units 281), wherein
One of the plurality of shielding units forms a first projection on the first substrate, one of the plurality of protrusions forms a second projection on the first substrate, and the second projection falls within the first projection (Figures 14 and 16, projection of protrusions 250 falls within projection of shielding units 281).


    PNG
    media_image1.png
    372
    616
    media_image1.png
    Greyscale



Regarding Claim 15, Lee in view of Song discloses the electronic device of claim 14, wherein the first projection has a first maximum length in a first direction, the second projection has a second maximum length in the first direction, and the first maximum length and the second maximum length satisfy the following formula: 2≥A/a>1 (Figure 14, annotated in the rejection of claim 2 above, discloses the maximum length of the first projection of the shielding unit 281 is slightly proportionally larger than the maximum length of the second projection of the protrusion 283, and would satisfy the claimed formula, where A/a would be greater than 1 but less than or equal to 2), the first projection has a first maximum width in a second direction different from the first direction, the second projection has a second maximum width in the second direction, where B represents the first maximum width and b represents the second maximum width (Figure 14, the first projection of shielding unit 281 has a first maximum width B in a second vertical direction and the second projection of protrusions 283 has a second maximum width b in a second vertical direction). 
Lee fails to explicitly disclose that the first and second maximum widths satisfy the following formula: 2≥B/b≥1. However, Lee discloses the general environment of optimizing widths and lengths in order to optimize transmittance control (Lee, Paragraph 0076). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the first and second maximum widths satisfy the following formula: 2≥B/b≥1 is the result-effective variable, and when these widths are optimized to the appropriate values within the specified parameters of a given display device, the recognized results of optimizing transmittance and viewing angle control are realized. While Lee does not directly disclose that the first and second maximum widths satisfy the following formula: 2≥B/b≥1, Lee does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the first and second maximum widths satisfy the following formula: 2≥B/b≥1 for the purpose of enhancing viewing angle control and optimizing transmittance properties. 

Regarding Claim 16, Lee in view of Song discloses the electronic device of claim 13.
Lee fails to disclose that each of the plurality of protrusions is a black spacer, and the black spacer includes a black photoresist. 
However, Song discloses a similar device where each of the plurality of protrusions is a black spacer, and the black spacer includes a black photoresist (Song, Paragraph 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protrusions as disclosed by Lee to include black as disclosed by Song. One would have been motivated to do so for the purpose of achieving desired darkening while ensuring process efficiency (Song, Paragraph 0045). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871